              Case 1:20-cv-11283-DPW Document 9 Filed 07/08/20 Page 1 of 11



                               UNITED STATES DISTRICT COURT FOR
                                THE DISTRICT OF MASSACHUSETTS




 PRESIDENT AND FELLOWS OF
 HARVARD COLLEGE; and
 MASSACHUSETTS INSTITUTE OF
 TECHNOLOGY,

                 Plaintiffs,

         v.                                           Civil Action No. 1:20-cv-11283

 UNITED STATES DEPARTMENT OF
 HOMELAND SECURITY; U.S.
 IMMIGRATION AND CUSTOMS
 ENFORCEMENT; CHAD F. WOLF, in his
 official capacity as Acting Secretary of the
 United States Department of Homeland
 Security; and MATTHEW ALBENCE, in his
 official capacity as Acting Director of U.S.
 Immigration and Customs Enforcement,

                 Defendants.




                               DECLARATION OF CYNTHIA BARNHART

        I, Cynthia Barnhart, hereby state under the penalty of perjury that the following statements

are true and accurate to the best of my knowledge, based on my personal knowledge as well as

information compiled and veriﬁed by other MIT employees, and that I could testify to these matters

if called to do so:

        1.      I am the Chancellor of the Massachusetts Institute of Technology (“MIT” or the

“Institute”), a position I have held since 2014. I have been a member of MIT’s faculty since

1992. In addition to serving as Chancellor, I am currently a Ford Foundation Professor of

Engineering and a Professor in the Department of Civil and Environmental Engineering. I
            Case 1:20-cv-11283-DPW Document 9 Filed 07/08/20 Page 2 of 11



previously served as Associate and Acting Dean of the School of Engineering and co-directed both

the Operations Research Center and the Center for Transportation and Logistics.

       2.      In my role as Chancellor, I am a member of MIT President L. Rafael Reif’s senior

leadership team and am responsible for all aspects of undergraduate and graduate education and

residential life. I also have oversight over MIT’s international students, including oversight over

MIT’s International Students Oﬃce (“ISO”), which provides support for MIT’s thousands of

international students.

       3.      MIT currently has 3,873 active students holding F-1 visas, including students on

Optional Practical Training (“OPT”), which allows eligible students to receive up to 12 months of

employment authorization before completing their academic studies and/or after completing their

academic studies, and students on STEM OPT, which allows students who have earned a degree in

certain science, technology, engineering, and math ﬁelds to apply for a 24-month extension of their

post-completion OPT employment authorization if certain other criteria are met. In addition, MIT

has 459 newly admitted students who have not started their programs or F-1 visa status.

       4.      In my role as Chancellor, I have worked collaboratively for the last several months

with President Reif, MIT’s leadership, faculty, staﬀ, scholars, alumni, students, parents, and outside

advisors in the development and implementation of MIT’s plans and operations during the COVID-

19 pandemic, including our plans for undergraduate and graduate education this fall.

       5.      On March 10, 2020, MIT announced that the Institute would suspend in-person

classes and transition to virtual instruction for the remainder of the semester, and asked that students

not return to campus after spring break. �at decision, in which I was directly involved, was made

with the goals of helping protect the MIT and broader community against the spread of COVID-19

while delivering excellent education to our students. In a matter of days, the vast majority of MIT’s

students left campus and the Institute transitioned to online learning for our students.

                                                  -2-
            Case 1:20-cv-11283-DPW Document 9 Filed 07/08/20 Page 3 of 11



       6.      Recognizing that the uncertainty and public health risks posed by COVID-19 for the

summer and the future academic year, the Institute quickly shifted to planning for the future. We

deployed working groups to analyze and advise on all aspects of the Institute’s COVID-19 planning.

�e following chart lays out some of the diﬀerent working groups that have been working actively

since March on these eﬀorts:




       7.      One of the working groups established by the Institute was a team of senior faculty

and administrators charged in late March 2020 by MIT’s senior leadership with examining options

and making recommendations for the 2020-2021 academic year. �is team—known as Team

2020—worked extensively throughout April, May, and June 2020 to formulate these

recommendations and guidance.

       8.      Team 2020 drew heavily on the expertise and opinions of MIT community members

and other local, national, and global leaders in public health. �e eﬀorts to employ the expertise and

input of the community were signiﬁcant and included, among other things, numerous community-

wide and subgroup-speciﬁc surveys, community events such as town halls and small group


                                                 -3-
             Case 1:20-cv-11283-DPW Document 9 Filed 07/08/20 Page 4 of 11



discussions, daily morning meetings to discuss issues and solicit input, and senior team meetings

with individual academic schools. Team 2020 and MIT’s senior leadership received regular input

from public health experts on their projections for the course of the pandemic and mitigating eﬀorts.

       9.      �e eﬀorts to prepare for the fall semester have also involved signiﬁcant and time-

intensive participation by many segments of the MIT community. For example, in response to Team

2020’s request to the MIT community for input on the options for the fall, we had wide-ranging

participation, including:

                   a. 425 participants in brainstorming “charettes,” a type of intense, collaborative,

                       design process, conducted over the course of multiple days in 69 diﬀerent

                       breakout sessions, led by another 90 volunteers serving as facilitators and

                       notetakers;

                   b. 900 completed and 900 partial responses to an online form, comprising 27,000

                       text comments; and

                   c. 17 self-organized group discussion sessions among students, parents, faculty,

                       staﬀ, and other MIT community members.

       10.     In addition, President Reif, Provost Martin Schmidt, Vice President for Research

Maria Zuber, and I attended town halls with the faculty of each of our ﬁve Schools and our College

of Computing to present options for the fall and solicit input.

       11.     �ese eﬀorts all happened simultaneously with signiﬁcant additional planning in each

of our academic departments, laboratories, centers, and among our students and scholars. Our

undergraduate and graduate student leaders provided thoughtful input on the planning for the fall—

all while maintaining their education remotely.

       12.     As part of my work evaluating the options and making recommendations for the fall

semester, members of Team 2020 and I reviewed and/or were briefed on the COVID-19 Guidance

                                                  -4-
             Case 1:20-cv-11283-DPW Document 9 Filed 07/08/20 Page 5 of 11



for Student and Exchange Visitor Program (“SEVP”) that the United States Immigration and

Customs Enforcement (“ICE”) issued in response to the COVID-19 pandemic. On March 13, 2020,

ICE issued COVID-19 Guidance for Student and Exchange Visitor Program Stakeholders (“March

13 Guidance”). Pursuant to the March 13 Guidance, students in the United States holding F-1 visas

are allowed to “count online classes towards a full course of study” in the event their school

temporarily stopped in-person classes, regardless of whether the visa holders remained in the United

States or departed the United States. �e March 13 Guidance stated that it would remain “in eﬀect

for the duration of the emergency.”

       13.     After months of analysis and deliberation, MIT announced on July 7, 2020 that it

would allow only a very limited number of undergraduates to be on campus during the Fall 2020

semester in order to help protect the community against COVID-19. In his letter to the community,

attached hereto as Exhibit 1, President Reif described the diﬃcult and complicated decision and

MIT’s reliance on the bedrock principles of “protecting the health of our entire community,

preserving our ability to deliver on MIT’s mission of teaching and research, enabling students to stay

on track to their degrees—and doing all this with equity, fairness and caring.” �e decision was

informed by the current public health situation and “reﬂects our awareness of how much we do not

know about the future of the virus or the eﬀorts to ﬁght it. As the pandemic continues to rage across

the US, we believe our approach represents the best, most responsible way for our community to

begin to resume residential education. Crucially, it preserves our capacity to make it possible for any

student on campus who may develop Covid-19 to isolate in place.”

       14.     In an eﬀort to balance community safety and student experience and success, MIT

announced the following decisions for coursework for the upcoming academic year:




                                                  -5-
             Case 1:20-cv-11283-DPW Document 9 Filed 07/08/20 Page 6 of 11



                   a. Of the undergraduates, only rising seniors will be invited back to campus for

                       the fall; other undergraduates may be invited back to campus in the spring

                       (subject to re-evaluation before the start of the spring semester);

                   b. In addition, a small number of other students whose circumstances require

                       special consideration (for example, because of safety or hardship reasons) will

                       be allowed to request access to campus housing; and

                   c. For undergraduate students not living on campus, subjects will be taught

                       online; for undergraduate and graduate students on campus, there will be a

                       combination of online and in-person instruction.

       15.     On July 6, 2020, ICE issued Fall 2020 COVID-19 Guidance (“July 6 Directive”).

�e July 6 Directive largely withdraws the exception that SEVP announced in March. �e July 6

Directive states that if a school provides only online course instruction in the fall, students holding

F-1 visas may not remain in the United States to pursue their studies. It provides that students

holding F-1 visas “must depart the country or take other measures, such as transferring to a school

with in-person instruction to remain in lawful status[,] or potentially face immigration consequences

including, but not limited to, the initiation of removal proceedings.” It is our current understanding

that if the July 6 Directive takes eﬀect, MIT students with F-1student visas who are enrolled in

remote programs will face immigration consequences if they do not leave the country within 15 days

of the start of the Fall 2020 term. Further, it is our understanding that MIT students with F-1 student

visas who are enrolled in programs that are a hybrid of remote and in-person learning but remain

outside the United States will not be permitted to participate in their coursework remotely and also

maintain their F-1 visa status.

       16.     �e July 6 Directive, if it takes eﬀect, will have signiﬁcant negative impacts on MIT

students and MIT as an institution. First, as detailed above, MIT has expended tremendous energy

                                                   -6-
             Case 1:20-cv-11283-DPW Document 9 Filed 07/08/20 Page 7 of 11



over the preceding four months to develop guidance for the Institute’s operations to take reasonable

measures to prioritize the health and safety of its students, faculty, staﬀ, and the surrounding

community while maintaining the vibrant and rigorous educational community at the Institute.

Because of the timing of the July 6 Directive, MIT will not be able to signiﬁcantly change its plans

and procedures or to alter the structure of its remote learning programs at this stage.

       17.     International students at MIT bring enormous value to the intellectual community in

the form of diverse perspectives and varied research interests. �ose students are involved in

cutting-edge research and contribute through their participation in the collaborative learning

environment as well as by acting as teaching assistants for undergraduate students. Given the timing

and implications of the July 6 Directive, MIT is faced with an impossible choice of either losing

students who bring immense beneﬁts to the school in order to follow its current, well-considered

plan, or taking steps to retain international students that contradict its reasoned public health

judgments in response to the pandemic.

       18.     �e July 6 Directive also creates an enormous administrative hurdle for MIT during a

time when administrators are devoting the majority of their time and eﬀort to respond to the

pandemic. Under the Directive, schools must update all F-1 records and issue a new Form I-20 to all

F-1 visa students no later than August 4, 2020. MIT will be required to generate thousands of forms

in under a month to verify eligibility to pursue studies in the U.S.

       19.     �e short timeframe of the July 6 Directive before the start of the fall semester not

only makes it diﬃcult for the Institute to change course; it makes it even more diﬃcult for

international students to make alternative arrangements. International ﬂights are expensive and in

the case of many countries, direct ﬂights are unavailable, necessitating multiple transfers, which

increases the risk of COVID-19 with each leg of the journey. International students will need to

make arrangements for housing in their home countries and will likely face ﬁnancial hardship in

                                                   -7-
             Case 1:20-cv-11283-DPW Document 9 Filed 07/08/20 Page 8 of 11



breaking leases or ﬁnding subletters for their housing, if permitted, in the United States. Some of

our F-1 visa students are living in emergency on-campus housing that has been provided by MIT. In

many cases, providing this emergency on-campus housing was essential to ensuring that students,

including F-1 students, could continue their academic progress during the pandemic. Requiring

these students to leave the United States will mean they must leave the emergency housing that was

set up speciﬁcally to ensure their ability to continue their studies.

       20.     For students with families and children, these challenges are exacerbated. Signiﬁcant

others of our F-1 students will need to make alternative arrangements and many of our students with

young children will face diﬃculties in enrolling students in daycares and schools outside of the

country. Some families will be forced to split apart in order to comply with the July 6 Directive.

       21.     Leaving the United States will also result in unique hardships for some of our

students. For example, some of our students with disabilities have housing accommodations that

would not be available to them in their home countries. Other students could face risk of arrest or

other persecution in their home countries based on their sexual orientation or gender identity.

       22.     F-1 students are heavily involved in research at MIT. It will be very diﬃcult for

some students to continue their research remotely—even where direct lab work is not a principal

component of a student’s work—because coordinating research collaboration and accessing

necessary resources will not be possible in their home countries.

       23.     Many F-1 students also planned to pursue employment through OPT or OPT with the

STEM extension. If they are forced to leave the United States under the July 6 Directive, they will

be unable to pursue their OPT plans. We have heard from many of our students who planned to use

OPT to launch their careers, and the pause in their F-1 status will prevent them from doing so.

       24.     In addition to the concerns with post-completion OPT status, students holding F-1

visas typically have the opportunity to pursue pre-completion practical training, internship, and

                                                   -8-
             Case 1:20-cv-11283-DPW Document 9 Filed 07/08/20 Page 9 of 11



experiential learning opportunities within the United States, which complement the in-classroom

instruction provided by MIT. In many cases, these opportunities are with preeminent U.S.-based

labs, centers, and companies. In other cases, students have research assistantships or other

experiential opportunities with MIT labs or faculty. Some of these opportunities are simply not

available to students residing outside the United States. And those that are permitted may be

extremely diﬃcult to pursue from abroad, as students would need to coordinate meetings and other

eﬀorts with team members and supervisors in the United States.

       25.     �e Institute also relies on international graduate students to help teach some of the

courses at the Institute. If F-1 students are prevented from returning to or remaining in the United

States under the July 6 Directive, they will be forced to attempt teaching in the face of time zone

diﬃculties and internet connectivity issues. Some F-1 students will be returning to home countries

where the internet has been made unavailable by the governments in those countries. Other

countries have put in place severe internet restrictions that make websites and platforms essential to

academic progress unavailable.

       26.     �is week, we have also heard from students who will face dangers if forced to return

to their home countries. Civil unrest and violence are ongoing in many of the countries where our

international students will return and those conditions will not only make remote learning and

teaching diﬃcult, but they will pose potential harms to our students. In addition, many F-1 students

are from countries or communities that are experiencing greater numbers of daily COVID-19 cases

than Massachusetts or Cambridge. �e health risks associated with COVID-19 are particularly acute

for our F-1 students who have underlying conditions that place them at high risk of severe illness

related to COVID-19.

       27.     If forced to leave the United States, many students will face a diﬃcult and uncertain

path to returning to the United States to continue their educations. At this stage, U.S. consular

                                                  -9-
              Case 1:20-cv-11283-DPW Document 9 Filed 07/08/20 Page 10 of 11



oﬃces are closed for routine visa appointments. Even when the consular services reopen in the

students’ home countries, many students live great distances from the consular oﬃces and will be

required to pay large sums to reinstate their visas. Many countries have long waits for future visa

appointments and will be delayed in returning to complete their degrees if they are forced to return

home at this stage.

        28.      Moreover, the July 6 Directive directed that schools oﬀering a hybrid model “must

certify to SEVP, through the Form I-20, ‘Certiﬁcate of Eligibility for Nonimmigrant Student Status,’

that the program is not entirely online, that the student is not taking an entirely online course load for

the fall 2020 semester, and that the student is taking the minimum number of online classes required

to make normal progress in their degree program.” To comply with this requirement, MIT would

need to issue a new Form I-20 for each of its potentially thousands of students on F-1 status and to

do so within 21 business days of the July 6 Directive. Doing so is not only unduly burdensome, but,

in many cases, impossible because students are generally not required to even register for particular

classes until closer to the start of the semester.

        29.      In addition to harms described above aﬀecting large numbers of MIT students, the

Institute has also heard from individual students from all parts of the world who will face challenges

by remaining in or being forced to return to their home countries:

                      a. Not being safe or welcome in their home country because of their sexual

                         orientation;

                      b. Restricted Internet access, limitations on electricity, and internet ﬁrewalls that

                         make certain communication tools unavailable, making remote learning

                         diﬃcult, if not impossible;

                      c. Social unrest; and

                      d. Flight restrictions that make airline tickets prohibitively expensive.

                                                     - 10 -
             Case 1:20-cv-11283-DPW Document 9 Filed 07/08/20 Page 11 of 11



       30.      MIT’s goal is to welcome all students back to campus for in-person learning as soon

as it can responsibly do so. At this point, however, it would not be feasible for MIT to safely

implement Institute-wide in-person learning for the Fall 2020 semester. MIT invested signiﬁcant

time devising, planning, and implementing the 2020-2021 curriculum in a manner that did not

anticipate widespread in-person learning, and it would not be possible for MIT to implement the

necessary safety measures required for Institute-wide in-person learning for the Fall semester,

particularly in light of the uncertainty surrounding COVID-19.



       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.




Executed on this day, July 8, 2020

                                             /s/ Cynthia Barnhart          .
                                             Cynthia Barnhart




                                                 - 11 -
